Citation Nr: 0841763	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2006, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.

In March 2007, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDING OF FACT

The veteran has bilateral high frequency hearing loss (HFHL) 
that, according to a VA compensation examiner, is as likely 
as not related to noise exposure during the veteran's 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants with their claims for 
VA benefits, including in terms of apprising the claimant of 
the type of evidence needed to substantiate the claim and of 
whose responsibility - VA's or the claimant's, it is for 
obtaining the supporting evidence.  The VCAA also requires 
that VA apprise the claimant of all elements of the claim - 
including, in a claim as here for service connection, the 
downstream disability rating and effective date elements.  
This notice, to the extent possible, should be provided prior 
to initially adjudicating the claim.  But if for whatever 
reason it was not, or the notice provided was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the claimant is 
given ample opportunity to participate effectively in the 
adjudication of the claim.  The VCAA is codified at 
38 U.S.C.A. § 5100, et seq, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, since the Board is granting the veteran's claim, there 
is no need to discuss whether there has been compliance with 
the VCAA because even were the Board to assume, for the sake 
of argument, there has not been this is ultimately 
inconsequential, and therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

The Board is also satisfied as to substantial compliance with 
its March 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 

Entitlement to Service Connection for Bilateral Hearing Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).

With regard to claims specifically for service connection for 
hearing loss, for purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The report of an April 2008 VA Compensation and Pension 
Examination (C&P Exam), on remand, and a July 2008 addendum 
to the report of that evaluation, confirm the veteran has a 
current diagnosis of bilateral, high frequency, sensorineural 
hearing loss of sufficient severity to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  Consequently, there is no 
disputing he has this claimed condition; rather, the 
determinative issue is whether it is somehow attributable to 
his military service, and particular to excessive noise 
exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the veteran asserts that he was exposed to 
loud noise aboard a destroyer, in high noise environments in 
the shipyard, and as related to weapons fire on a gunmount.  
He further asserts that no hearing protection devices were 
worn.  His service medical records (SMRs) indicate that he 
was in the Navy and served aboard naval ships and at 
shipyards.

The veteran's SMRs indicate that his hearing was bilaterally 
normal (15/15) on whispered voice testing conducted in August 
1964 during his military enlistment physical, as did a June 
1965 subsequent military physical.  His puretone auditory 
thresholds were measured in the August 1964 exam and were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-05
-05
-05
-10
-05
LEFT
-05
-05
-10
-10
00

Subsequently, a September 1964 military examination revealed 
the following puretone auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
00
10
05
10
LEFT
05
05
05
05
10

And so, the record does not suggest he entered military 
service with existing hearing loss by VA standards; nor does 
it suggest he had any in-service incurrence of such hearing 
loss.  However, although he did not meet the provisions of 
38 C.F.R. § 3.385 during service, the Court has held that 
these provisions do not have to be met during service, only 
currently.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  And, 
as mentioned, the report of the April 2008 VA C&P Exam 
confirms he now meets the requirements of § 3.385, i.e., he 
has sufficient hearing loss to be considered an actual 
disability by VA standards.  

During his April 2008 VA C&P Exam, on remand, the results of 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
50
LEFT
45
85
95
100
105

His speech recognition scores were 98 and 76 percent in his 
right and left ears, respectively.  

Having established that he currently has bilateral hearing 
loss for the purposes of VA compensation, and that he served 
on naval ships and in shipyards and therefore, was exposed to 
noise during his military service, the veteran need only 
establish that this current disability is at least likely as 
not related to that noise exposure in the navy as opposed to 
being the result of factors unrelated to his military 
service.  See Watson at 314.  See also Hensley and Ledford, 
supra.  

The July 2008 addendum report contains an etiological opinion 
provided by a VA ear, nose, and throat (ENT) specialist 
stating that "it is as likely as not that [the veteran] has 
HFHL [high frequency hearing loss] related to noise exposure 
while serving in the military between 1964 and 1968."  The 
examiner notes that he reviewed the veteran's claims file, as 
well as several audiograms and tympanograms in making this 
determination.  And so, his opinion is well reasoned and 
based on an objective, independent review of the relevant 
evidence and clinical evaluations.  Hence, it has the proper 
factual foundation and, therefore, is entitled to a lot of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, 
certainly when resolving all reasonable doubt in the 
veteran's favor, the Board finds that he is entitled to 
service connection for bilateral hearing loss.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


